Judgment, Supreme Court, Bronx County (David Levy, J.), rendered May 25, 1989, which upon a jury verdict in favor of plaintiff and plaintiff’s stipulation in lieu of a new trial, reduced the jury award for pain and suffering and for lost wages from $2.5 million to $1 million plus interest and costs, unanimously affirmed, without costs.
As a result of two unprovoked beatings by on-duty police officers, plaintiff sustained a broken rib, abrasions and a herniated disc necessitating surgery and several hospitalizations. Several years after the incident, plaintiff continued to suffer discomfort and back pain. Plaintiff, the proprietor of a small grocery store, was unable to maintain the business due to his incapacity and filed for bankruptcy protection. Under these circumstances, the assessment of damages awarded to plaintiff is not excessive and should not be disturbed. (See, e.g., Graham v Murphy, 135 AD2d 326, 330 [3d Dept 1988].) Concur —Kupferman, J. P., Ellerin, Wallach and Smith, JJ.